Citation Nr: 9936088	
Decision Date: 12/30/99    Archive Date: 01/04/00

DOCKET NO.  95-24 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an effective date earlier than June 1, 1992 
for a total rating based on individual unemployability due to 
service-connected disabilities (TDIU).

(The issue of entitlement to waiver of recovery of an 
overpayment of compensation benefits in the calculated amount 
of $8,918 is the subject of a separate remand in this case.)


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Associate Counsel


INTRODUCTION

The veteran had active service from May 1968 to January 1970.  
This matter comes to the Board of Veterans' Appeals (Board) 
from an August 1994 rating decision of the Department of 
Veterans Affairs (VA) Los Angeles Regional Office (RO) which 
denied an effective date earlier than June 1, 1992 for TDIU.


REMAND

A review of the veteran's service medical records shows that, 
in April 1969, he sustained multiple shrapnel wound injuries 
in a land mine explosion.  By July 1970 rating decision, the 
RO granted service connection for residuals of multiple 
shrapnel wounds and assigned a combined 50 percent rating, 
effective January 16, 1970, the day following the date of his 
separation from active service.

In May 1986, he filed claims of service connection for, inter 
alia, post-traumatic stress disorder (PTSD).  On August 1986 
VA psychiatric examination, he reported that, following his 
separation from service until approximately 1985, he had 
worked for a restaurant chain; however, he stated that he 
stopped working in 1985 due to increasing leg pain from 
shrapnel.  The psychiatric diagnoses included PTSD and the 
psychiatrist indicated that, with good treatment, the veteran 
should be able to resume work in the near future.

By October 1986 rating decision, the RO granted service 
connection for PTSD and assigned it a 10 percent rating, 
effective May 16, 1986, the date of receipt of claim.  The 
disability ratings for the veteran's remaining service-
connected disabilities were confirmed and continued; his 
combined disability rating remained 50 percent.

The veteran duly appealed the RO October 1986 determination 
and in February 1987, he testified at a hearing at the RO at 
which time he referred to a claim of entitlement to TDIU.  By 
June 1987 decision, the Board granted a 30 percent rating for 
PTSD, but the remaining RO decisions were upheld.  In its 
decision, the Board noted that the veteran had raised a claim 
based on unemployability and referred the matter to the RO.  
By July 1987 rating decision, the RO effectuated the Board's 
decision and the veteran's combined disability rating was 
increased to 60 percent, effective May 16, 1986, the date of 
receipt of his claim.  

Later that month, the RO forwarded to the veteran a VA Form 
21-8940, Veteran's Application for Increased Compensation 
Based on Unemployability, as well as an employment 
questionnaire.  He was advised that the forms should be 
completed and returned to the RO so that further action could 
be taken on the TDIU issue.  

However, the veteran failed to respond to the RO letter and 
in October 1987, the RO contacted him by telephone.  
According to the Report of Contact, he advised the RO that he 
was "not interested at the current time" in pursuing his 
claim for an increased rating based on unemployability.  
Accordingly, by November 1987 letter, the RO advised the 
veteran that since he had not forwarded the requested 
information, they had denied the claim of TDIU 
administratively, as it appeared that he did not wish to 
pursue it.  He was further advised that he could reopen the 
claim at any time by sending the requested information; 
however, if such evidence was not received by July 13, 1988, 
any benefit subsequently authorized could be paid only from 
the date of receipt of the evidence.

In December 1987, a VA physician contacted the RO by 
telephone and advised that the veteran was planning to 
conduct a hunger strike to protest unspecified unfair 
treatment by the RO.  Later that month, the RO received a 
copy of a letter the veteran had written to the President 
Ronald Reagan claiming that he had been unfairly treated by 
the RO in that he had been rated only 60 percent, instead of 
the 100 percent to which he felt entitled.  He requested a 
review of his claim.  Attached to this letter was a copy of 
an undated letter from a VA physician to the Social Security 
Administration to the effect that his PTSD was totally 
incapacitating.

On receipt of this additional correspondence, by January 1988 
letter, the RO contacted the veteran and again advised him 
that they were unable to proceed with his claim for TDIU 
until he forwarded the information they had requested 
previously in July 1987.  On January 21, 1988, the veteran's 
completed Application for Increased Compensation Based on 
Unemployability was received at the RO.  On his application, 
he claimed that he had not worked since August 1985.  

By May 1988 rating decision, the RO granted a temporary total 
rating under 38 C.F.R. § 4.29, effective December 28, 1987.  
Effective May 1, 1988, the 30 percent rating for PTSD (and 
the combined 60 percent rating) was continued.  In addition, 
the RO denied TDIU on the basis that the evidence did not 
show that the veteran was unemployable due solely to his 
service-connected disabilities.  

In a June 1988 notification letter, the RO advised the 
veteran that they had "assigned a temporary 100% rating from 
the first of the month following your hospital admission for 
treatment of service-connected disability," and that such 
rating would "continue until the end of the month of 
hospital discharge, commencement of leave of more than 30 
days, or termination of treatment."  He was further advised 
that, effective May 1, 1988, your disability is no longer 
temporary and is based on all evidence of record establishing 
the percentage of disability shown."  However, the letter 
does not specifically mention the veteran's specific 
disability rating, nor does it refer to the issue of 
entitlement to a TDIU.

Following receipt of the above notification letter, the 
veteran did not appeal the May 1988 rating decision.  In 
fact, his next application for Increased Compensation based 
on Individual Unemployability was not received at the RO 
until September 1992.  

After receipt of that September 1992 application, by May 1993 
rating decision, the RO awarded a TDIU.  By August 1994 
rating decision, the RO determined the veteran's TDIU was 
warranted from June 1, 1992, the effective date of 
termination of the temporary total rating based on 
hospitalization from April 21 to May 16, 1992.  

As set forth above, the veteran has appealed the effective 
date assigned by the RO arguing that the correct effective 
date is January 21, 1988.  In essence, he maintains that the 
May 1988 rating decision denying that benefit did not become 
final as the notification letter did not specifically mention 
the denial of TDIU.  

Under the Court's case law, in certain cases where VA has 
failed to provide a claimant with notice of denial of a 
claim, the one-year period for filing a notice of 
disagreement does not begin to run, and the denial does not 
become final.  Hauck v. Brown, 6 Vet. App. 518, 519 (1994); 
see also Best v. Brown, 10 Vet. App. 322, 325 (1997).  
However, even assuming without deciding that the May 1988 
rating decision did not become final and a January 21, 1988 
claim remained pending, the Board notes that an effective 
date of January 21, 1988 would not necessarily follow.  

Under 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400, the effective 
date of an award based on a claim for an increased rating 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  The effective 
date of an award of increased disability compensation shall 
be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred, if 
claim is received within one year from such date; otherwise, 
date of receipt of claim.  38 C.F.R. § 3.400(o)(2).

In view of the foregoing, the Board concludes that an 
equitable disposition of the veteran's appeal in this matter 
requires additional development of the evidence.  In that 
regard, it is noted that it appears that the veteran may have 
applied for, and been awarded, disability benefits from the 
Social Security Administration (SSA) in 1988.  Records 
pertaining to any such award are not of record.  The Court 
has noted that evidence of a disability possessed by SSA has 
import to disability decisions by VA.  Muehl v. West, No. 98-
539 (U.S. Vet. App. Nov. 16, 1999).  

In addition, it appears that the veteran may have been 
receiving treatment for his service-connected disabilities 
since 1986 at East Los Angeles VA outpatient clinic and at 
Brentwood VA Medical Center (MC).  In this case, the record 
contains no outpatient treatment records for the period from 
April 1986 and March 1991.  Given the nature of this appeal, 
such records are pertinent.  Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992) (holding that a remand for records that are 
in possession of the government is warranted when those 
records "could be determinative" of a claim).

In view of the foregoing, this case is REMANDED for the 
following:

1.  The RO should contact the East Los 
Angeles VA outpatient clinic and the 
Brentwood VAMC and request copies of any 
treatment records pertaining to the 
veteran for the period from April 1986 
and March 1991.

2.  The RO should also contact the SSA 
and secure a copy of any decision 
awarding the veteran Social Security 
disability benefits, as well as copies of 
all supporting medical records utilized 
in making that decision.  38 U.S.C.A. § 
5106 (West 1991).

After the above records, if any, are secured and associated 
with the claims folder, the RO should again review the claim.  
If the benefit sought on appeal is not granted, the veteran 
and his representative should be provided a supplemental 
statement of the case and afforded an opportunity to respond.  
The case should then be returned to the Board for further 
appellate consideration.

The veteran has the right to submit additional evidence and 
argument on the matter remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the U.S. Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1999) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals



 

